Peters, J.E
(dissenting). We respectfully dissent. The stipulation as placed on the record recited that no structures or encumbrances were to be installed on the right-of-way and that the parties shall have free access over it. It then went on to state, however, that “the parties have the right to fence their properties as long as [the fencing] does not interfere with the right-of-way or anyone’s access to their property.” The majority acknowledges defendants’ right under the stipulation to fence in their property, including the right-of-way, but claims that such right is subject to plaintiff Mary Grandy’s right to freely access the northern boundary of her property anywhere along the right-of-way. However, that is not what the parties bargained for in the stipulation.
In reiterating the terms of the stipulation as it pertained to Grandy, the Hearing Officer confirmed — and Grandy affirmed her understanding and agreement — that the stipulation granted Grandy “an easement for ingress and egress from Eberle Road to the corner of [her] property, and a license thereafter . . . from the corner to the lake” (emphasis added). Indeed, the proposed easement and license agreements submitted by Grandy — which purport to memorialize the terms of the stipulation — recite that the stipulation granted her an easement and irrevocable license *1473“over a 25 foot wide [right-of-way] leading from Eberle Road to the northeasterly corner of the property” for the limited purposes of routine and nonroutine maintenance (emphasis added). Thus, contrary to the majority’s conclusion, and consistent with Grandy’s understanding as reflected in her proposed agreements, the stipulation only provided her access from the right-of-way to the northeast corner of her property — which is where defendants’ proposed 20-foot gate would be located.* Such a gate does not interfere with Grandy’s “access to [her] property,” as that access is defined in the stipulation.
We fail to find any record support for the majority’s finding that defendants’ proposed fence with a 20-foot gate at the northeast corner of Grandy’s property would interfere with the ability to access portions of her property for the purposes stated in the stipulation. In this regard, it must be noted that Grandy has access to her property over Eberle Road Extension and, except for the limited purposes set forth in the stipulation, this remains her exclusive means of ingress to and egress from her property. The purpose of the stipulation was to provide access to that northerly portion of Grandy’s property that was, due to the topography of her property, inaccessible via the Eberle Road Extension access point — which is located on the southern boundary of her property. The entrance point from the right-of-way to the northeast corner of her property serves this purpose and accommodates such access, and there is nothing in the survey maps or photographs of the property to indicate otherwise. Indeed, in her affidavit before Supreme Court, Grandy only objected to the placement of a fence within the confines of the right-of-way (an assertion that the majority rejects) and the erection of a 12-foot-wide gate — as opposed to the 20-foot-wide entranceway that currently exists (which defendants thereafter agreed to provide). She made no assertion that access to the entirety of her northerly boundary from the right-of-way was necessary for the limited purposes specified in the stipulation.
Accordingly, we would modify Supreme Court’s order by reversing so much thereof as found that defendants cannot erect a fence along the perimeter of the right-of-way adjoining plaintiffs’ boundaries and as directed defendants to execute the agreements prepared by plaintiffs.
Egan Jr., J, concurs. Ordered that the order is affirmed, with costs.

 Defendants attested in their affidavits before Supreme Court, and conceded at oral argument before this Court, that they would agree to install a 20-foot gate with a removable post in the event that they decide to erect a fence on the perimeter of the right-of-way bordering Grandy’s property.